DETAILED ACTION
This Office Action is in response to the application filed on 8 September 2020.
Claims 1-8 and 13-24 are presented for examination.
Claims 5 is amended.
Claims 9-12 are canceled.
Claims 13-24 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 20 and 24 are objected to because of the following informalities:  Claim 8, line 2 discloses ..packets that need “to be” transmitted.  “To be” is functional language and has no patentable weight.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al (US 2010/0034146 A1), hereinafter Hou.

Regarding Claim 1, Hou discloses a method for scheduling a plurality of user devices in a wireless communication system (see page 2, paragraph 25 and page 4, paragraph 57 and page 11, paragraph 145, lines 1-3; a method/method for scheduling/scheduling a plurality of user devices/UEs in a/a wireless/wireless communication/communication system/system), each of the plurality of user devices communicating over a corresponding one of a plurality of wireless channels (see Figure 5 and pages 3-4, paragraphs 50, 53 and 54; each/each of the plurality of user devices/(UEs u and v) communicating/(communicate using frequency division duplexed system comprising different channels) over a corresponding one of a plurality of wireless channels/channel vectors), the method comprising: 
determining a plurality of sets based on a first characteristic of the plurality of wireless channels (see Figure 1 and page 2, paragraph 25 and page 4, paragraphs 57 and 60; determining a plurality of sets/(subset of UEs) based on a first characteristic/(system capacity) of the plurality of wireless channels/channel vectors), 
determining a subset of user devices by selecting at most one user device from each of the plurality of sets (see pages 4, paragraphs 57-58; determining a subset of user devices/(UE pair) by selecting/selected at most one user device/UE from each of the plurality of sets/UEs); and 
scheduling simultaneous transmissions by each of the subset of user devices based on a scheduling algorithm and a second characteristic of the plurality of wireless channels (see page 4, paragraphs 57-58; scheduling/scheduling simultaneous/joint transmissions/transmission by each/each of the subset of user devices/(UE pair) based on a scheduling/scheduling algorithm/design and a second characteristic/(UE pair having high metrics and small correlation) of the plurality of wireless channels/channel vectors).
Regarding Claim 4, Hou discloses the method, wherein the first characteristic is identical to the second characteristic (see page 6, paragraph 92; wherein the first characteristic is identical to the second characteristic/ Each cell may examine UEs (or data streams) to be served by the neighbor cells and may perform beam forming for its UEs based on the channel vectors from its UEs as well as the channel vectors from the UEs in the neighbor cells in order to reduce interference to the UEs in the neighbor cells).
Regarding Claim 13, Hou discloses a device for scheduling a plurality of user devices in a wireless communication system (see page 2, paragraph 25 and page 4, paragraph 57 and page 11, paragraph 145, lines 1-3; a device/UE for scheduling/scheduling a plurality of user devices/UEs in a/a wireless/wireless communication/communication system/system), each of the plurality of user devices communicating over a corresponding one of a plurality of wireless channels (see Figure 5 and pages 3-4, paragraphs 50, 53 and 54; each/each of the plurality of user devices/(UEs u and v) communicating/(communicate using frequency division duplexed system comprising different channels) over a corresponding one of a plurality of wireless channels/channel vectors), the device comprising: 
a processor (see Figure 25 and page 10, paragraph 139, line 22; a processor/processor 2590) configured to: 
determine a plurality of sets based on a first characteristic of the plurality of wireless channels (see Figure 1 and page 2, paragraph 25 and page 4, paragraphs 57 and 60; determine a plurality of sets/(subset of UEs) based on a first characteristic/(system capacity) of the plurality of wireless channels/channel vectors), wherein each of the plurality of sets comprises at least one of the plurality of user devices (see page 2, paragraphs 25-26 and page 4, paragraph 57; wherein each/each of the plurality of sets/(subset of UEs) comprises at least one of the plurality of user devices/UEs); 
determine a subset of user devices by selecting at most one user device from each of the plurality of sets (see pages 4, paragraphs 57-58; determining a subset of 
schedule simultaneous transmissions by each of the subset of user devices based on a scheduling algorithm and a second characteristic of the plurality of wireless channels (see page 4, paragraphs 57-58; schedule/scheduling simultaneous/joint transmissions/transmission by each/each of the subset of user devices/(UE pair) based on a scheduling/scheduling algorithm/design and a second characteristic/(UE pair having high metrics and small correlation) of the plurality of wireless channels/channel vectors).
Regarding Claim 16, Hou discloses the device, wherein the first characteristic is identical to the second characteristic (see page 6, paragraph 92; wherein the first characteristic is identical to the second characteristic/ Each cell may examine UEs (or data streams) to be served by the neighbor cells and may perform beam forming for its UEs based on the channel vectors from its UEs as well as the channel vectors from the UEs in the neighbor cells in order to reduce interference to the UEs in the neighbor cells).
Regarding Claim 21, Hou discloses a device for scheduling a plurality of user devices in a fixed wireless access (FWA) system (see page 2, paragraph 25 and page 4, paragraph 57 and page 11, paragraph 145, lines 1-3; a device/(Node B) for scheduling/scheduling a plurality of user devices/UEs in a/a wireless/wireless communication/communication system/system), each of the plurality of user devices communicating over a corresponding one of a plurality of wireless channels (see Figure 5 and pages 3-4, paragraphs 50, 53 and 54; each/each of the plurality of user 
a processor (see Figure 25 and page 10, paragraph 140, lines 16-17; a processor/processor 2540) configured to: 
determine a plurality of sets based on a time-invariant part of the plurality of wireless channels (see Figure 1 and page 2, paragraph 25 and page 4, paragraphs 57 and 60; determine a plurality of sets/(subset of UEs) based on a first characteristic/(system capacity) of the plurality of wireless channels/channel vectors), wherein each of the plurality of sets comprises at least one of the plurality of user devices (see page 2, paragraphs 25-26 and page 4, paragraph 57; wherein each/each of the plurality of sets/(subset of UEs) comprises at least one of the plurality of user devices/UEs); 
determine a subset of user devices by selecting at most one user device from each of the plurality of sets (see pages 4, paragraphs 57-58; determine a subset of user devices/(UE pair) by selecting/selected at most one user device/UE from each of the plurality of sets/UEs); and -5-Docket No. 119314-8055.US01 
schedule simultaneous multiple input multiple output (MIMO) transmissions by each of the subset of user devices based on a scheduling algorithm and both the time-invariant part and a time-varying part of the plurality of wireless channels (see page 4, paragraphs 57-58; scheduling/scheduling simultaneous/joint multiple input multiple output (MIMO)/(beamforming) transmissions/transmission by each/each of the subset of user devices/(UE pair) based on a scheduling/scheduling algorithm/design and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Agee et al (US 2004/0095907 A1),hereinafter Agee.

Regarding Claim 2, Hou discloses the method, wherein the wireless communication system is a fixed wireless access (FWA) system (see Figure 1 and page 2, paragraph 27, lines 3-6; wherein the wireless communication system is a fixed/fixed wireless access (FWA) system/directional antenna with a fixed beam pattern).
Although Hou discloses the method as set forth above,
Hou does not explicitly disclose “and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels”.
However, Agee discloses the method, 
and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels (see page 34, paragraphs 428-429; and wherein the first characteristic comprises a time-invariant part/(channel response vector a1(f,t;n2,n1)) of each of the plurality of wireless channels/frequency channelization).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels” as taught by Agee in the system of Hou to determine reliable substantively 
Regarding Claim 14, Hou discloses the device, wherein the wireless communication system is a fixed wireless access (FWA) system (see Figure 1 and page 2, paragraph 27, lines 3-6; wherein the wireless communication system is a fixed/fixed wireless access (FWA) system/directional antenna with a fixed beam pattern).
Although Hou discloses the device as set forth above,
Hou does not explicitly disclose “and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels”.
However, Agee discloses the device, 
and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels (see page 34, paragraphs 428-429; and wherein the first characteristic comprises a time-invariant part/(channel response vector a1(f,t;n2,n1)) of each of the plurality of wireless channels/frequency channelization).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the first characteristic comprises a time-invariant part of each of the plurality of wireless channels” as taught by Agee in the system of Hou to determine reliable substantively null-steering distribution and combining weights (see page 35, paragraph 453, lines 14-15 of Agee).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Agee and further in view of Hong et al (US 2008/0225936 A1), hereinafter Hong.

Regarding Claim 3, Hou discloses the method, and the method further comprising: 
assigning a modulation and coding scheme to each of the subset of user devices based on the second characteristic (see page 4, paragraph 58-59 and 61 and page 10, paragraph 138; assigning/selected a modulation/modulation and/and coding/coding scheme/schemes to each/each of the subset of user devices/(one or more UEs) based on the second characteristic/UE pair having high metrics and small correlation).
Although the combination of Hou and Agee discloses the method as set forth above,
The combination of Hou and Agee does not explicitly disclose “wherein the second characteristic comprises both a time-invariant and a time-varying part of the plurality of wireless channels”.
However, Hong discloses the method, wherein the second characteristic comprises both a time-invariant and a time-varying part of the plurality of wireless channels (see page 2, paragraph 26 and page 3, paragraph 34-36; wherein the second characteristic comprises both a time-invariant/(the term h1(n) can be decomposed in terms of the time-invariant) and a time-varying part/(time-variant) of the plurality of wireless channels/time varying channels).

Regarding Claim 15, Hou discloses the device, and wherein the processor is further configured to: -4-Docket No. 119314-8055.US01 
assign a modulation and coding scheme to each of the subset of user devices based on the second characteristic (see page 4, paragraph 58-59 and 61 and page 10, paragraph 138; assign/selected a modulation/modulation and/and coding/coding scheme/schemes to each/each of the subset of user devices/(one or more UEs) based on the second characteristic/UE pair having high metrics and small correlation).
Although the combination of Hou and Agee discloses the device as set forth above,
The combination of Hou and Agee does not explicitly disclose “wherein the second characteristic comprises both a time-invariant and a time-varying part of the plurality of wireless channels”.
However, Hong discloses the device, wherein the second characteristic comprises both a time-invariant and a time-varying part of the plurality of wireless channels (see page 2, paragraph 26 and page 3, paragraph 34-36; wherein the second characteristic comprises both a time-invariant/(the term h1(n) can be decomposed in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the second characteristic comprises both a time- invariant and a time-varying part of the plurality of wireless channels” as taught by Hong in the combined system of Hou and Agee to apply frequency domain equalization in the presence of time-varying channels while mitigating effects of such channels (see page 1, paragraph 3, lines 2-4 of Hong).

Claims 5, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Adhikary et al (US 2014/0161091 A1), hereinafter Adhikary.

Regarding Claim 5, Hou discloses the method, wherein each of the plurality of wireless channels is characterized by a corresponding one of a plurality of capacities (see Figure 1 and page 2, paragraphs 25 and 27 and page 4, paragraph 58; herein each of the plurality of wireless channels/channel vectors) is characterized by a corresponding one of a plurality of capacities/system capacity), and wherein the scheduling algorithm comprises.
Although Hou discloses the method as set forth above,
Hou does not explicitly disclose “determining a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximizing the utility function based on an optimization algorithm”.

determining a utility function based on a sum of a plurality of products (see Figure 19 and page 8, paragraph 92 and page 13, paragraph 142; determining a utility/utility function/function based on a sum/sum of a plurality of products/weighted sum of user-rate increments), wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities (see page 8, paragraph 92; wherein each of the plurality of products/(weighted sum of user-rate increments) is a result of a multiplication/(scaled with a user-dependent weight factor) of one of a plurality of weights/weights and a corresponding one of the plurality of capacities/capacity); and -3-Docket No. 119314-8055.US01 
maximizing the utility function based on an optimization algorithm (see page 8, paragraphs 92-92 and 96 and page 10, paragraph 113 and page 13, paragraph 142; maximizing/(selecting a highest utility increment) the utility/utility function based on an optimization/(utility optimization) algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximizing the utility function based on an optimization algorithm” as taught by Adhikary in the system of Hou to provide scheduling benefits serving more than two users (see page 3,paragraph 43, lines 7-8 of Adhikary).
Regarding Claim 17, Hou discloses the device, wherein each of the plurality of wireless channels is characterized by a corresponding one of a plurality of capacities (see Figure 1 and page 2, paragraphs 25 and 27 and page 4, paragraph 58; herein each of the plurality of wireless channels/channel vectors) is characterized by a corresponding one of a plurality of capacities/system capacity), and wherein the processor is further configured, as part of the scheduling algorithm, to.
Although Hou discloses the device as set forth above,
Hou does not explicitly disclose “determine a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximize the utility function based on an optimization algorithm”.
However, Adhikary discloses the method, wherein the scheduling algorithm comprises: 
determine a utility function based on a sum of a plurality of products (see Figure 19 and page 8, paragraph 92 and page 13, paragraph 142; determine a utility/utility function/function based on a sum/sum of a plurality of products/weighted sum of user-rate increments), wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities (see page 8, paragraph 92; wherein each of the plurality of products/(weighted sum of user-rate increments) is a result of a multiplication/(scaled with a user-dependent weight factor) of one of a plurality of weights/weights and a corresponding one of the plurality of capacities/capacity); and -3-Docket No. 119314-8055.US01 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximize the utility function based on an optimization algorithm” as taught by Adhikary in the system of Hou to provide scheduling benefits serving more than two users (see page 3,paragraph 43, lines 7-8 of Adhikary).
Regarding Claim 22, Hou discloses the device, wherein each of the plurality of wireless channels is characterized by a corresponding one of a plurality of capacities (see Figure 1 and page 2, paragraphs 25 and 27 and page 4, paragraph 58; herein each of the plurality of wireless channels/channel vectors) is characterized by a corresponding one of a plurality of capacities/system capacity), and wherein the processor is further configured, as part of the scheduling algorithm, to.
Although Hou discloses the device as set forth above,
Hou does not explicitly disclose “determine a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximize the utility function based on an optimization algorithm”.

determine a utility function based on a sum of a plurality of products (see Figure 19 and page 8, paragraph 92 and page 13, paragraph 142; determine a utility/utility function/function based on a sum/sum of a plurality of products/weighted sum of user-rate increments), wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities (see page 8, paragraph 92; wherein each of the plurality of products/(weighted sum of user-rate increments) is a result of a multiplication/(scaled with a user-dependent weight factor) of one of a plurality of weights/weights and a corresponding one of the plurality of capacities/capacity); and -3-Docket No. 119314-8055.US01 
maximize the utility function based on an optimization algorithm (see page 8, paragraphs 92-92 and 96 and page 10, paragraph 113 and page 13, paragraph 142; maximize/(selecting a highest utility increment) the utility/utility function based on an optimization/(utility optimization) algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine a utility function based on a sum of a plurality of products, wherein each of the plurality of products is a result of a multiplication of one of a plurality of weights and a corresponding one of the plurality of capacities” or “-3-Docket No. 119314-8055.US01maximize the utility function based on an optimization algorithm” as taught by Adhikary in the system of Hou to provide scheduling benefits serving more than two users (see page 3,paragraph 43, lines 7-8 of Adhikary).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Adhikary and further in view of Tu et al (“Multiuser Diversity for a Dirty Paper Approach”), hereinafter Tu.

Regarding Claim 6, Although the combination of Hou and Adhikary discloses the method as set forth above,
The combination of Hou and Adhikary does not explicitly disclose “wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding”.
However, Tu discloses the method, wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding (see page 1, I Introduction, lines 13-16; wherein the optimization/optimize algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding/Zero-Forcing Dirty-Paper (ZF-DP) coding).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding” as taught by Tu in the combined system of Hou and Adhikary to provide performance very close to the Sato bound for some widely accepted channel models and provide significant gain over ZF-DP (see page 1, Section I Introduction, lines 23-26 of Tu).
Regarding Claim 18, Although the combination of Hou and Adhikary discloses the device as set forth above,

However, Tu discloses the device, wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding (see page 1, I Introduction, lines 13-16; wherein the optimization/optimize algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding/Zero-Forcing Dirty-Paper (ZF-DP) coding).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding” as taught by Tu in the combined system of Hou and Adhikary to provide performance very close to the Sato bound for some widely accepted channel models and provide significant gain over ZF-DP (see page 1, Section I Introduction, lines 23-26 of Tu).

Claims 7, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Adhikary and further in view of Agee.

Regarding Claim 7, Although the combination of Hou and Adhikary discloses the method as set forth above,
The combination of Hou and Adhikary does not explicitly disclose “wherein the optimization algorithm is an iterative water-filling algorithm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the optimization algorithm is an iterative water-filling algorithm” as taught by Agee in the combined system of Hou and Adhikary to determine reliable substantively null-steering distribution and combining weights (see page 35, paragraph 453, lines 14-15 of Agee).
Regarding Claim 19,.Although the combination of Hou and Adhikary discloses the device as set forth above,
The combination of Hou and Adhikary does not explicitly disclose “wherein the optimization algorithm is an iterative water-filling algorithm”.
However, Agee discloses the device, wherein the optimization algorithm is an iterative water-filling algorithm (see page 7, paragraph 71, lines 21-23; wherein the optimization algorithm is an iterative water-filling algorithm/The vector transmit weights are then (4) further Scaled to provide a normalized response dictated by a “water filling” formula computed over the aggregate Set of Sub channels and data modes employed by the communication link).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the 
Regarding Claim 23, Although the combination of Hou and Adhikary discloses the device as set forth above,
The combination of Hou and Adhikary does not explicitly disclose “wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding or an iterative water-filling algorithm”.
However, Agee discloses the device, wherein the optimization algorithm is an iterative water-filling algorithm (see page 7, paragraph 71, lines 21-23; wherein the optimization algorithm is an iterative water-filling algorithm/The vector transmit weights are then (4) further Scaled to provide a normalized response dictated by a “water filling” formula computed over the aggregate Set of Sub channels and data modes employed by the communication link).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the optimization algorithm is a greedy scheduling algorithm with zero-forcing dirty paper coding or an iterative water-filling algorithm” as taught by Agee in the combined system of Hou and Adhikary to determine reliable substantively null-steering distribution and combining weights (see page 35, paragraph 453, lines 14-15 of Agee).

Allowable Subject Matter
Claims 8, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mobasher et al (US 2013/0301746 A1) discloses Codebook Based Downlink Multi-User Interference Alignment Scheme.  Specifically, paragraph 42.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469